Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed
This in response to the preliminary amendment filed 07/01/2021.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claims 94-98 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 94 recites the controller is configured to determine a change in the volume based on the movement of the motor. Claims 95, 96 recite the pump is a syringe pump comprising a plunger and a barrel, and wherein the controller is configured to: record a position of the pump after coupling the barrel to the housing of the controller; and correlate the position of the pump with the volume of the balloon.  Claim 97 recites  wherein the pump is a syringe pump configured to be manually actuated for at least an initial manual actuation, and wherein the controller is configured to determine a maximum allowable inflation level for the balloon for a procedure based on a position of the pump when a barrel of the pump is coupled to the housing after the initial manual actuation. Claim 98 recites  wherein the syringe pump is configured to be manually actuated for at least an initial manual actuation, and wherein the controller is configured to determine a maximum allowable inflation level for the balloon for a procedure based on a position of the pump when a barrel of the pump is coupled to the housing after the initial manual actuation.
The Office agrees the art of record fails to teach or suggest these features.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 62-67, 69, 70, 73-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2010/0113939 (Mashimo et al.) in view U.S. Patent Number 6,254,569 (O’Donnell et al.), U.S. Patent Publication Number 2004/0111006 (Alferness et al.)
Regarding claim 62, 70 Mashimo et al. discloses as shown in Figure 1, a blood flow control system comprising: a blood flow control device comprising an elongate body (shaft of balloon catheter assembly 30 see paragraph [0024] ), a balloon (inflatable membrane 32, see paragraph [0024]) coupled to an end portion of the elongate body, a first sensor (pressure sensor 34c, see paragraph [0025]) coupled to the elongate body proximal to the balloon, and a second sensor (pressure sensor 34, see paragraph [0025]) coupled to the elongate body distal to the balloon, wherein the balloon is configured for placement within a blood vessel of a patient;  a controller (portable cabinet 12, see paragraph [0024]) communicably coupled to the first and second sensors, wherein the controller comprises a housing (housing of cabinet);  and a pump (pumping system 22, see paragraph [0024]) in fluid communication with the balloon and releasably coupled to the housing of the controller, wherein the elongate body comprises an inflation lumen, and wherein the pump is coupled to the inflation lumen via tubing. See paragraph [0056].
Mashimo fails to disclose wherein the pump is capable of being decoupled from the housing of the controller and manually actuated to adjust a volume of the balloon, and in fluid communication with the balloon and releasably coupled to the housing of the controller, the controller is configured to automatically adjust a volume of the balloon based on measurements from one or more of the first sensor and the second sensor  and a target blood pressure of blood pressure range contained on the controller.  
O’Donnell et al., from a related field of endeavor teaches a similar controller as shown in Figures 1-6, wherein the pump (syringe 12, see col. 5, lines 32-50) is capable of being decoupled from the housing of the controller and manually actuated to adjust a volume of the balloon;  see col. 6, lines 1-15 and coupled to the housing of the controller and actuated by the controller to adjust the volume of the balloon, for the purpose of allowing both automatic and more precise manual control of the pump. see col. 6, lines 1-15.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the blood flow control system disclosed by Mashimo such that the pump is capable of being decoupled from the housing of the controller and manually actuated to adjust a volume of the balloon as taught by Mashimo by substituting the controller disclosed by Mashimo for the controller disclosed by O’Donnell, or to incorporate the bracket 80 and claim 82 disclosed by O’Donnell into the controller disclosed by Mashimo and substitute the syringe disclosed by Mashimo for the syringe disclsoed by O’Donnell  in order to allow for both automatic and more precise manual control of the pump.
Alferness et al., from the same field of endeavor teaches a similar system as shown in Figures 2, 6, 12, 14  where a controller (microcontroller) is configured to automatically adjust the volume of a balloon (balloon 222, see paragraph [0065]) based on a measurement from one or more of the first sensor and a target blood pressure contained in the controller, for the regulating the blood pressure within a patient an ensuring it doesn’t go below a target. See paragraphs [0046], [0064], [0065].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the blood flow control system disclosed by Mashimo such that the controller is configured to automatically adjust a volume of the balloon based on measurements from one or more of the first sensor and the second sensor  and a target blood pressure of blood pressure range contained on the controller in order to regulate the blood pressure within a patient an ensuring it doesn’t go below a target

Regarding claim 63, Mashimo in view of O’Donnell et al.,  wherein the housing comprises 
an open cavity (opening in clamp 82, see col. 7, lines 61-67 of O’Donnell), and wherein the pump is contained within the open cavity when coupled to the housing. 
Regarding claim 64, Mashimo in view of O’Donnell et al. disclose wherein the controller comprises a stepper motor (drive apparatus disclosed by O’Donnell may also be in the form of a DC servo motor, a step motor, a hydraulic motor, a pneumatic motor, or others, see col. 7, lines 43-61 of O’Donnell) operably coupled to the pump to actuate the pump when the controller adjusts the volume of the balloon.
Regarding claim 65, Mashimo in view of O’Donnell disclose wherein the system further comprises one or more of a position sensor and a motion sensor (pressure sensor 24 is interpreted as a motion sensor because it senses motion of fluid within the line, see col. 7, lines 15-32 of O’Donnell) capable of determining an adjustment in the volume of the balloon when the pump is coupled to the housing. See col. 11, lines 22-41
Regarding claim 66,  Mashimo in view of O’Donnell disclose wherein the system further 
comprises a position sensor (a syringe insertion detector 136 of O’Donnell) and wherein the position sensor is capable of monitoring a position of a portion of the pump when the pump is coupled to the 
housing. See col. 11, lines 37-47 of O’Donnell.
 	Regarding claim 67, Mashimo in view of O’Donnell disclose herein the pump is a syringe 
pump (see paragraph [0024] of Mashimo) comprising a plunger and the position sensor is configured to measure a position of the plunger. See col. 11, lines 37-47 of O’Donnell.
	Regarding claim 69.  Mashimo in view of O’Donnell disclose wherein the controller comprises a system controller (controller within instrument 76, see col. 7, lines 43-61 of O’Donnell) and the blood flow control system further comprises a blood flow control device controller (circuit board 46, see col. 6, lines 35-48 of O’Donnell) coupled to the elongate body of the blood flow control device. 
Regarding claim 73 Mashimo in view of O’Donnell and Alferness disclose where the controller is capable of to automatically adjust a volume of the balloon based on measurements from one or more of the first sensor and the second sensor, and a target blood pressure or blood pressure range, wherein the target blood pressure or blood pressure range is capable of being a mean arterial pressure or mean artierial pressure range. See paragraphs [0046], [0064], [0065] of Alferness.
Regarding claims 74, 75   Mashimo discloses wherein the controller is configured to adjust the volume of the balloon based on user input (a keyboard 18 is disclosed as providing user access to the memory and processing of the computer which adjust the volume of the balloon, therefore a user is capable of adjusting how the computer adjusts the volume of the balloon see paragraph [0024]) received at the controller, wherein the system further comprises a user interface comprising an input device (keyboard 18), wherein the user input is received via the user input device. 
Claim 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2010/0113939 (Mashimo et al.) in view U.S. Patent Number 6,254,569 (O’Donnell et al.), U.S. Patent Publication Number 2004/0111006 (Alferness et al.),  as applied to claim 65 above, and further in view of U.S. Patent Number 4,396,385 (Kelly).
 	Regarding claim 68, Mashimo fails to disclose wherein the system further comprises a motion sensor and wherein the motion sensor is configured to monitor movement of the motor when the pump is actuated using the motor. 
Kelly, from the same field of endeavor teaches a similar system which includes a similar pump and motor which includes a motion sensor (motion sensor circuit 103, see col. 6, lines 8-17) and wherein the motion sensor is configured to monitor movement of the motor when the pump is actuated using the motor, for the purpose of inhibiting a signal to pulse control circuits in the event the stepper motor becomes stalled.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Mashimo in view of O’Donnell to include the motion sensor disclosed by Kelly in the system disclosed by Mashimo in view of O’Donnell in order to inhibit a signal to pulse control circuits in the event the stepper motor becomes stalled.
 
Claim 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.. Patent Publication Number 2010/0113939 (Mashimo et al.) in view U.S. Patent Number 6,254,569 (O’Donnell et al.), U.S. Patent Publication Number 2004/0111006 (Alferness et al.)  as applied to claim 65 above, and further in view of U.S. Patent Number 6,248,083 (Smith)
Regarding claim 71,   Mashimo fails to disclose wherein the system further 
comprises a barometer configured to measure ambient pressure. 
	Smith, from a related field of endeavor teaches a similar system as shown in Figure 2, where the system includes a  barometer configured to measure ambient pressure. See col. 4, lines 60-63.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Mashimo to include the barometer disclosed by Smith in order to measure the ambient pressure.
Claims 62-67, 69, 76-80, 82, 84, 85 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,254,569 (O’Donnell et al.) in view of U.S. Patent Publication Number 2010/0113939 (Mashimo et al.), U.S. Patent Publication Number 2004/0111006 (Alferness et al.)
Regarding claim 62, O’Donnell et al. discloses as shown in Figures 1-6, a blood flow control system comprising: a blood flow control device comprising an elongate body (shaft of catheter balloon catheter, see col. 7, lines 1-9), a balloon (balloon of balloon catheter, see col. 7, lines 1-9) coupled to an end portion of the elongate body, wherein the balloon is configured for placement within a blood vessel of a patient; a controller comprises a housing (housing of instrument 76 and bracket 80 and clamp 82 , see col. 7, lines 43-61); and a pump (syringe 12, see col. 5, lines 32-49) in fluid communication with the balloon and releasably coupled to the housing of the controller, wherein the pump is configured to be: decoupled from the housing of the controller and manually actuated to adjust a volume of the balloon; and coupled to the housing of the controller and actuated by the controller to adjust the volume of the balloon. See col. 6, lines 1-15
O’Donnell fails to disclose a first sensor coupled to the elongate body proximal to the balloon, and a second sensor coupled to the elongate body distal to the balloon, the controller communicably coupled to the first and second sensors, 
Mashimo et al., from the same field of endeavor teaches a similar system as shown in Figure 1, where the system includes a blood flow control system comprising: a blood flow control device comprising an elongate body (shaft of balloon catheter assembly 30 see paragraph [0024] ), a balloon (inflatable membrane 32, see paragraph [0024]) coupled to an end portion of the elongate body, a first sensor (pressure sensor 34c, see paragraph [0025]) coupled to the elongate body proximal to the balloon, and a second sensor (pressure sensor 34, see paragraph [0025]) coupled to the elongate body distal to the balloon, wherein the balloon is configured for placement within a blood vessel of a patient;  a controller (portable cabinet 12, see paragraph [0024]) communicably coupled to the first and second sensors, for the purpose of measuring pressure and controlling the volume of the balloon based on that pressure. See paragraphs [0024], [0029].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by O’Donnell by including the first and second sensors disclosed by Mashimo et al., such that a first sensor coupled to the elongate body proximal to the balloon, and a second sensor coupled to the elongate body distal to the balloon, the controller communicably coupled to the first and second sensors, in order to measure pressure and control the volume of the balloon based on that pressure.
Alferness et al., from the same field of endeavor teaches a similar system as shown in Figures 2, 6, 12, 14  where a controller (microcontroller) is configured to automatically adjust the volume of a balloon (balloon 222, see paragraph [0065]) based on a measurement from one or more of the first sensor and a target blood pressure contained in the controller, for the regulating the blood pressure within a patient an ensuring it doesn’t go below a target. See paragraphs [0046], [0064], [0065].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the blood flow control system disclosed by Mashimo such that the controller is configured to automatically adjust a volume of the balloon based on measurements from one or more of the first sensor and the second sensor  and a target blood pressure of blood pressure range contained on the controller in order to regulate the blood pressure within a patient an ensuring it doesn’t go below a target


Regarding claim 63, O’Donnell et al., discloses  wherein the housing comprises an open cavity (opening in clamp 82, see col. 7, lines 61-67 of O’Donnell), and wherein the pump is contained within the open cavity when coupled to the housing. 
Regarding claim 64, O’Donnell et al. discloses wherein the controller comprises a stepper motor (drive apparatus disclosed by O’Donnell may also be in the form of a DC servo motor, a step motor, a hydraulic motor, a pneumatic motor, or others, see col. 7, lines 43-61 of O’Donnell) operably coupled to the pump to actuate the pump when the controller adjusts the volume of the balloon.

Regarding claim 65, O’Donnell discloses wherein the system further comprises one or more of a position sensor and a motion sensor (pressure sensor 24 is interpreted as a motion sensor because it senses motion of fluid within the line, see col. 7, lines 15-32 of O’Donnell) capable of determining an adjustment in the volume of the balloon when the pump is coupled to the housing. See col. 11, lines 22-41
Regarding claim 66,  O’Donnell disclose wherein the system further comprises a position sensor (a syringe insertion detector 136 of O’Donnell) and wherein the position sensor is capable of monitoring a position of a portion of the pump when the pump is coupled to the 
housing. See col. 11, lines 37-47 of O’Donnell.
 	Regarding claim 67, O’Donnell discloses wherein the pump is a syringe pump (syringe 12, see col. 5, lines 32-49) comprising a plunger and the position sensor is configured to measure a position of the plunger. See col. 11, lines 37-47 of O’Donnell.
	Regarding claim 69.  O’Donnell discloses wherein the controller comprises a system controller (controller within instrument 76, see col. 7, lines 43-61 of O’Donnell) and the blood flow control system further comprises a blood flow control device controller (circuit board 46, see col. 6, lines 35-48 of O’Donnell) coupled to the elongate body of the blood flow control device. 
Regarding claim 76,  O’Donnell et al. discloses as shown in Figures 1-6,  a blood flow control system comprising: a blood flow control device comprising an elongate body (shaft of catheter balloon catheter, see col. 7, lines 1-9), a balloon (balloon of balloon catheter, see col. 7, lines 1-9) coupled to an end portion of the elongate body and configured for placement within a blood vessel of a patient;  and a syringe pump (syringe 12, see col. 5, lines 32-49) in fluid communication with the balloon, one of more controllers (instrument 76, see col. 7, lines 43-61, circuit board 46, see col. 6, lines 35-48 of O’Donnell, drive apparatus disclosed by O’Donnell may also be in the form of a DC servo motor, a step motor, a hydraulic motor, a pneumatic motor, or others, see col. 7, lines 43-61 of O’Donnell, a syringe insertion detector 136 of O’Donnell, remote controller 56, see col. 6, lines 66, 67 and col. 7, lines 1-9), wherein the system comprises: a first mode in which a plunger of the syringe pump is manually adjustable by a user to control a size of the balloon;  and a second mode in which the one or more controllers is configured to automatically control the size of the balloon based on measurements . See col. 6, lines 1-15 and col. 10, lines 23-51.
O’Donnell et al. fails to disclose a proximal blood pressure sensor, and a distal blood pressure sensor;  the one or more controllers communicably coupled to the proximal and distal blood pressure sensors, the second mode in which the one or more controllers is configured to automatically control the size of the balloon based on measurements from one or more of the proximal blood pressure sensor and the distal blood pressure sensor
Mashimo et al., from the same field of endeavor teaches a similar system as shown in Figure 1, where the system includes a blood flow control system comprising: a blood flow control device comprising an elongate body (shaft of balloon catheter assembly 30 see paragraph [0024] ), a balloon (inflatable membrane 32, see paragraph [0024]) coupled to an end portion of the elongate body, a first sensor (pressure sensor 34c, see paragraph [0025]) coupled to the elongate body proximal to the balloon, and a second sensor (pressure sensor 34, see paragraph [0025]) coupled to the elongate body distal to the balloon, wherein the balloon is configured for placement within a blood vessel of a patient; a controller (portable cabinet 12, see paragraph [0024]) communicably coupled to the first and second sensors, a mode in which the one or more controllers is configured to automatically control the size of the balloon based on measurements from one or more of the proximal blood pressure sensor and the distal blood pressure sensorfor the purpose of measuring pressure and controlling the volume of the balloon based on that pressure. See paragraphs [0024], [0029].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by O’Donnell by including the first and second sensors disclosed by Mashimo et al., such that a proximal blood pressure sensor, and a distal blood pressure sensor;  one or more controllers communicably coupled to the proximal and distal blood pressure sensors, the second mode in which the one or more controllers is configured to automatically control the size of the balloon based on measurements from one or more of the proximal blood pressure sensor and the distal blood pressure sensor, in order to measure pressure and control the volume of the balloon based on that pressure.
Alferness et al., from the same field of endeavor teaches a similar system as shown in Figures 2, 6, 12, 14  where a controller (microcontroller) is configured to automatically adjust the volume of a balloon (balloon 222, see paragraph [0065]) based on a measurement from one or more of the first sensor and a target blood pressure contained in the controller, for the regulating the blood pressure within a patient an ensuring it doesn’t go below a target. See paragraphs [0046], [0064], [0065].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the blood flow control system disclosed by Mashimo such that the controller is configured to automatically adjust a volume of the balloon based on measurements from one or more of the first sensor and the second sensor  and a target blood pressure of blood pressure range contained on the controller in order to regulate the blood pressure within a patient an ensuring it doesn’t go below a target.
Regarding claims 77, 78   O’Donnell discloses wherein the one or more controllers comprise a housing, and wherein the syringe pump is detachably coupled to the housing, wherein the housing of the one or more controllers comprises an open cavity (opening in clamp 82, see col. 7, lines 61-67 of O’Donnell), and wherein the syringe pump is contained within the open cavity when coupled to the housing. See col. 6, lines 1-15 and Figure 4.
Regarding claim 79, O’Donnell discloses  wherein the one or more controllers comprises a blood flow control device controller (circuit board 46, see col. 6, lines 35-48) coupled to the elongate body of the blood flow control device and a system controller (circuit within instrument 76, see col. 7, lines 43-61 of O’Donnell). 
Regarding claim 80, O’Donnell discloses  wherein the one or more controllers comprises a stepper motor (drive apparatus disclosed by O’Donnell may also be in the form of a DC servo motor, a step motor, a hydraulic motor, a pneumatic motor, or others, see col. 7, lines 43-61 of O’Donnell) operably coupled to the plunger of the syringe pump in the second mode to actuate the syringe pump. 
 	 
 	Regarding claim 82, O’Donnell discloses  wherein the system further comprises a third mode in which the one or more controllers (remote controller 56, see col. 6, lines 66, 67 and col. 7, lines 1-9) is configured to control the size of the balloon based on user input received at the controller. 
 	Regarding claim 84   O’Donnell in view of Mashimo et al., wherein in the second mode, the 
one or more controllers is configured to automatically control the size of the balloon based on a target blood pressure or target blood pressure range, wherein in the second mode, the one or more controllers is configured to automatically control the size of the balloon based on the target blood pressure, wherein the target blood pressure is capable of being a mean arterial pressure. See paragraphs [0024], [0029] of Mashimo.
Regarding claim  85,   O’Donnell in view of Mashimo et al.,wherein the elongate body 
comprises an inflation lumen, and wherein the syringe pump is coupled to the inflation lumen via tubing (flexible fluid line 58, see col. 7, lines 26-30). 
 Claim 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,254,569 (O’Donnell et al.)  U.S. in view of Patent Publication Number 2010/0113939 (Mashimo et al.), U.S. Patent Publication Number 2004/0111006 (Alferness et al.)  in view as applied to claim 80 above, and further in view of U.S. Patent Number 4,396,385 (Kelly et al.)
Regarding claim 81, O’Donnell fails to disclose the system comprises a motion sensor wherein the motion sensor is configured to motion movement of the motor when the pump is actuated using the motor.
Kelly et al., from the same field of endeavor teaches a similar system with a system with a syringe pump actuated by a motor; as shown in Figure 1 and col. 5, lines 4-20; the system comprises a motion sensor wherein the motion sensor is configured to motion movement of the motor when the pump is actuated using the motor, for the purpose of monitoring the movement of the motor and detect when the motor is stalled. See col. 6, lines 7-17.
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the blood flow control system disclosed by Mashimo to include the motion sensor as taught by Kelly et al. such that the system comprises a motion sensor wherein the motion sensor is configured to motion movement of the motor when the pump is actuated using the motor in order to monitor the movement of the motor and detect when the motor is stalled.
 Claim 86 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,254,569 (O’Donnell et al.)  U.S. in view of Patent Publication Number 2010/0113939 (Mashimo et al.), U.S. Patent Publication Number 2004/0111006 (Alferness et al.)  in view as applied to claim 76 above, and further in view of U.S. Patent Number 6,248,083 (Smith)
Regarding claim 86,  O’Donnell fails to disclose wherein the one or more controllers further comprises a barometer configured to measure ambient 
pressure. 
	Smith, from a related field of endeavor teaches a similar system as shown in Figure 2, where the system includes a barometer configured to measure ambient pressure. See col. 4, lines 60-63.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Mashimo in view of O’Donnell and Alferness to include the barometer disclosed by Smith in order to measure the ambient pressure.
Claim 92 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2010/0113939 (Mashimo et al.) in view U.S. Patent Number 6,254,569 (O’Donnell et al.), U.S. Patent Publication Number 2004/0111006 (Alferness et al.)  in view as applied to claim 62 above, and further in view of U.S. Patent Publication Number 2015/0245867 (Gross)
Regarding claim 92 Mashimo in view of O’Donnell and Alferness disclose  wherein the system further comprises a user interface (keyboard 18, see paragraph [0024] of Mashimo) , and wherein the controller is further capable of receiving the target blood pressure or the target blood pressure range from a user via the user interface. 
Gross, from a related field of endeavor teaches a similar system as shown in Figure 1; where the system includes a user interface (keyboard 18, see paragraph [0024] of Mashimo) , and wherein the controller is further capable of receiving the target blood pressure or the target blood pressure range from a user via the user interface. See claim 2.
Alternatively, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Mashimo in view of O’Donnell and Alferness to include a user interface, and wherein the controller is further capable of receiving the target blood pressure or the target blood pressure range from a user via the user interface in order to make the target blood pressure user defineable.
Claim 93 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2010/0113939 (Mashimo et al.) in view U.S. Patent Number 6,254,569 (O’Donnell et al.), of U.S. Patent Number 4,396,385 (Kelly), U.S. Patent Publication Number 2004/0111006 (Alferness et al.)  in view as applied to claim 68 above, and further in view of U.S. Patent Publication Number 2015/0245867 (Gross)
Regarding claim 93, O’Donnell fails to disclose the system comprises a motion sensor wherein the motion sensor is configured to motion movement of the motor when the pump is actuated using the motor.
Kelly et al., from the same field of endeavor teaches a similar system with a system with a syringe pump actuated by a motor; as shown in Figure 1 and col. 5, lines 4-20; the system comprises a motion sensor wherein the motion sensor is configured to motion movement of the motor when the pump is actuated using the motor, for the purpose of monitoring the movement of the motor and detect when the motor is stalled. See col. 6, lines 7-17.
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the blood flow control system disclosed by Mashimo to include the motion sensor as taught by Kelly et al. such that the system comprises a motion sensor wherein the motion sensor is configured to motion movement of the motor when the pump is actuated using the motor in order to monitor the movement of the motor and detect when the motor is stalled.
Response to Arguments 
Applicant’s arguments with respect to the rejection of claims claim(s) 62-71, 73-82, 84-86, under Mashimo in view of O’Donnell and O’Donnell in view of Mashimo have been considered but are largely moot in view of the new grounds of rejection under Alferness et al.
The applicant’s arguments with respect to Mashimo in view of O’Donnell on page 10 of their remarks filed 04/20/2022 have been considered but are not persuasive. The applicant argues it would not have been obvious to combine Mashimo in view of O’Donnell because nowhere does Mashimo contemplate maula control or O’Donnell contemplate automated control. In response, the Office respectfully disagrees.  O’Donnell specifically discloses automated control in the abstract:
	An automated engagement system for coupling the plunger of a syringe to a drive arm is provided. A pressure integrity test of the syringe assembly is automatically conducted after engagement. After a position sensor communicates a signal indicating the presence of a properly installed syringe assembly to a processor, a display prompts the operator to vent and then close a stopcock in the fluid line. The processor then controls the drive arm of the system to move into engagement with the plunger of the syringe assembly, and to move the plunger forward into the syringe barrel. The drive arm stops when a pressure sensor produces a signal indicating a positive pressure in the fluid line. The processor then controls the drive arm to move the plunger in a reverse direction until a negative pressure is detected. After this confirmation of pressure integrity in the syringe assembly, the processor controls the drive to move forward until a non-negative pressure is detected by the pressure sensor.

O’Donnell specifically contemplates manual control in col. 6, lines 1-15:

The plunger handle 30 includes two generally rounded lateral extensions 34 extending in opposite directions from the plunger shaft 32 to form a "T" shape. As will be described in more detail below, the rounded shape of these extensions facilitates grasping the handle by an operator to disengage the syringe assembly from the mounting and driving system for manual control. A driver retainer 36 is located between the two extensions 34 of the handle 30 and is aligned with the longitudinal axis of the shaft 32. The driver retainer 36 includes two parallel prongs 37 extending proximally, each prong having a barb 38 disposed at its farthest end on the inside surface. The two parallel prongs of the driver retainer 36 define a space therebetween for accepting a drive arm that controls the position of the syringe plunger 16.


The applicant’s remarks do not address either section.

The applicant argues that neither references discloses a system designed to provide this functionality. In response, the Office respectfully disagrees. O’Donnell specifically discloses a system designed to provide this functionality as explained above, and the applicant has not specifically addressed these portions of O’Donnell.
The applicant describes in their own specification the system designed to provide this functionality are a microcontroller or computer configured to perform the recited functions. See paragraph [0087]. Both O’Donnell and Alferness et al. disclose controls configured to perform the recited functions. 
Since Both O’Donnell and Alferness disclose the exact same structure (controller) the applicant describes and capable of performing the recited functions, the Office remains unclear how the claims are distinguishable over the art of record.
“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
The applicant speculates manual control is unlikely to be more precise than automatic control. In response the Office respectfully disagrees. O’Donnell specifically discloses manual control can be benefit by allowing for allowing for easy deflation of the balloon. See col. 10, lines 13-15.
The applicant’s remarks do not address this at all.
Moreover, one of ordinary skill in the art would understand a surgeon’s hand would be able to actuate in smoother smaller increments than some motors.
The applicant’s remarks with respect to O’Donnell in view of Mashimo on page 11 of their remarks filed 04/20/2022 have been considered but are not persuasive. The applicant argues it would not have been obvious to modify Mashimo in view of O’Donnell because O’Donnell provides no meaningful disclosure relating to the structure of the balloon catheter. In response, the Office respectfully disagrees.   The applicant concedes the syringe disclosed by O’Donnell is used to inflate a balloon catheter (just as disclosed by Mashimo), and the claims only recite a balloon and an elongate body, which one ordinary skill in the art would understand a balloon catheter (which the applicant admits O’Donnell discloses) includes. The applicants remarks do not point to a single limitation in the claim relating to a balloon catheter which O’Donnell does not disclose.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Mashimo discloses broadly in paragraph [0024] that that the pump used to inflate the balloon catheter is a syringe pump: “For example, the pumping system 22 includes, but is not to barostats or step-wise syringe pumps.”  Mashimo does not disclose a single structure or function which would suggest the syringe disclosed by O’Donnell would be incompatible with the system disclosed by Mashimo or that the resulting combination would be inoperable. Similarly, O’Donnell does not disclose any structure of function which would be incompatible with the system disclosed by Mashimo or that the resulting combination would be inoperable.  In fact, Mashimo discloses the disclosure should be understood as non-limiting. See paragraphs [0043], [0044].  
The applicant argues there was no reason to provided to modify O’Donnell to include the sensors disclosed by Mashimo, but concedes that the Office provided the reason that including the sensors would provide the functions of the components. In response, the Office respectfully disagrees. First, the applicant does not dispute providing the sensors of Mashimo into the system disclosed by O’Donnell would add function and provide a predictable result.
"Although statements limiting the function or capability of a prior art device require fair consideration, simplicity of the prior art is rarely a characteristic that weighs against obviousness of a more complicated device with added function." In re Dance, 160 F.3d 1339, 1344, 48 USPQ2d 1635, 1638 (Fed. Cir. 1998).
Since the reason for the combination was adding function to a system (which does not dispute) which is recognized as a reason for a finding of obviousness, the Office respectfully submits the rejection must be maintained. 
Furthermore, the Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results.
Since Combining prior art elements according to known methods to yield predictable results is recognized as sufficient rationale for a finding of obviousness, and the applicant does not dispute the sensors disclosed by Mashimo are a known technique and could have been added to the system of O’Donnell to produce a predictable result, the Office has met the burden of showing the resulting combination was obvious.
		If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990)




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771